      Case 3:19-cr-04581-GPC Document 57 Filed 11/23/20 PageID.120 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                Case No.: 19-CR-04581-GPC
11                Plaintiff,                  ORDER AND JUDGMENT
12          v.
13   ARTHUR HARVEY (1)
     GABRIEL MILLER (2),
14            Defendant.
15
16
           For good cause appearing, the Court GRANTS the Government’s Motion to Dismiss
17
     the Information As To Gabriel Miller With Prejudice.
18
           IT IS SO ORDERED.
19
20 Dated: November 23, 2020
21
22
23
24
25
26
27
28


30
